DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, line 6, “to control” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a gate driver" in line 4.  It is not clear if this is the same gate driver cited in line 2 of the same claim or some other gate driver, thus rendering the claim indefinite.
8 recites the limitation "the reference voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the output voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a gate driver" in line 8, and again in line 9.  It is not clear if this is the same gate driver cited in line 4 of the same claim or some other gate driver, thus rendering the claim indefinite.
Claims 2-7 and 9-11 are rejected for inheriting the indefiniteness of their respective parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quaglino et al (USPAP 2016/0226389).
	Regarding claim 1, Quaglino’s Fig. 6 shows a swing regulated gate driver apparatus comprising:
a regulator (620) configured to regulate a power voltage of a gate driver (640) to a regulator output voltage (VCC) at a predetermined level; and
a gate driver (640) configured to apply a variable swing output voltage (N4) between a ground voltage and the regulator output voltage (VCC) to a receiver element (M1) to drive the receiver element.
CC).
As to claim 4, Quaglino’s Fig. 6 shows the swing regulated gate driver apparatus of claim 3, wherein the regulator controls the reference voltage so that the regulator output voltage changes in proportion to a current flowing through the receiver element (since the regulator and the receiver element are coupled to the same node N2).
Regarding claim 13, Quaglino’s Fig. 3 shows a power transmitting unit comprising:
a power amplifier (301) including a swing regulated gate driver (303) apparatus and a receiver element (HsSw or LsSw) and configured to amplify wireless power using a driving frequency signal; and
a transmission resonator (the combination of Cr, Lr, and Lm) configured to transmit the wireless power output from the power amplifier using a resonant frequency,
wherein the swing regulated gate driver apparatus includes a regulator (620 in Fig. 6) configured to regulate a power voltage of a gate driver (640 in Fig. 6) to a regulator output voltage (VCC) at a predetermined level, and a gate driver (640 in Fig. 6) configured to apply a variable swing output voltage between a ground voltage and the regulator output voltage to the receiver element (M1 in Fig. 6) to drive the receiver element.
Regarding claim 14, Quaglino’s Fig. 3 shows a power receiving unit (302) comprising:
a reception resonator (one of the two inductors on the reception side) configured to receive wireless power using a resonant frequency; and
a rectifier (e.g., DrSync 1) including a swing regulated gate driver apparatus (the “Control & Driving” unit) and a receiver element (the transistor coupled to the output of the “Control & Driving” unit) and configured to convert alternating current power received from the reception resonator to direct current power to supply a rectifier output voltage to a load (Load 1),


Allowable Subject Matter
Claims 2 and 5-12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849